Citation Nr: 1146457	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  06-14 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to November 1960. 

By rating decision dated April 2004, the Regional Office (RO) concluded that new and material evidence had not been submitted, and the Veteran's claim for service connection for a low back disability remained denied.  He was notified of this determination and of his right to appeal by a letter dated later that month, but a timely appeal was not received.  He subsequently sought to reopen his claim.  In a November 2005 rating action, the RO denied service connection for a low back disability, to include on a secondary basis.  The Veteran filed a timely appeal to the Board of Veterans' Appeals  (Board).  When this case was previously before the Board in September 2006, it was remanded for additional development of the record.  A September 2010 Board decision found that new and material evidence had been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disability, however, the Board denied service connection for a low back disability on a direct basis, or as secondary to any service connected disability.  An August 2011 United States Court of Appeals for Veterans Claims (Court) decision, based on an August 2011 Joint Motion for Remand, vacated that portion of the September 2010 Board's decision that denied service connection for a low back disability, and this claim therefore returns again before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Regrettably, another remand is needed for further development for the Veteran's claim.  In September 2010, the Board issued a decision finding that new and material evidence had been submitted sufficient to reopen this case, however, the Board denied the Veteran's claim on the merits.  However, the Court, in an August 2011 decision, vacated that portion of the Board's decision that denied service connection for a back disability on the merits.  This Court decision was based on an August 2011 Joint Motion for Remand (JMR), which contained several issues the JMR felt required a remand.  The first issue was that it was felt that the Board did not provide adequate reasons and bases for weighing the evidence of record, which issue can be resolved on remand.

The second issue which the JMR indicated required a remand was that it was felt that the November 2009 VA examination was inadequate.  Specifically, the JMR noted that this examiner determined that the Veteran's low back condition was not due to his service connected foot disabilities because the Veteran's limb lengths were equal and his foot and ankles were flexible and mobile.  However, the JMR noted that the examiner did not explain how he determined that the Veteran's limb lengths were normal, which the JMR felt was a critical fault.  Further, the JMR also noted that, although a February 2010 opinion stated that the Veteran's service connected foot disabilities caused him to alter his body mechanics in a way that likely caused or contributed to his back disability, the prior November 2009 VA examination report did not discuss whether the evidence of an altered gait is relevant to the etiology of the Veteran's low back disorder.  The Board notes that the November 2009 VA examiner indicated that the Veteran walked slowly, but with no limp, and therefore that examiner did not find the Veteran to have an altered gait, so the Board finds it reasonable that this examiner did not discuss the issue of an altered gait; however, as per the Court's direction that this examination was inadequate, the Board finds it has no choice but to remand this claim for a further VA examination which takes into account all issues of concern to the Court. 

Furthermore, as noted in the August 2011 JMR, the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102  (West 2002); 38 C.F.R. § 20.707 (2011).  The United States Court of Appeals for Veterans Claims (Court) recently held that a Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, No. 09-0953 (U.S. Vet. App. Apr. 20, 2011). 

In this case, the Veteran has had two hearings before different VLJs, which requires that the matter be decided by a three member panel of VLJs.  Pursuant to the Court's recent holding in Arneson, on remand, the RO should inform the Veteran that he has the right to have a third hearing with a VLJ who will be assigned to the panel to decide this matter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Send a letter to the Veteran notifying him that he is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal, pursuant to Arneson v. Shinseki, No. 09-0953.  If the Veteran requests a third hearing, take appropriate steps to schedule the Veteran for his requested hearing with a VLJ in accordance with the Veteran's request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

2. The RO should contact the Veteran and have him provide the names and addresses of all health care providers who have recently treated him for any low back disability.  After any required releases have been obtained, please associate all identified relevant records with the Veteran's claims file.

3. After the above development has been completed, and the relevant records associated with the Veteran's claim file, the Veteran should be provided with a VA medical examination to determine the etiology of his back disability.  All necessary testing should be undertaken.  The examiner should review the Veteran's claims file, and indicate such review in his examination report.  After a thorough review of the Veteran's claims file and a thorough examination of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability)  that the Veteran's back disability is related to service, to include as secondary to any service connected disability.  In the report, the examiner must specifically indicate the Veteran's leg lengths, and how they were measured, must determine whether the Veteran's gait is altered, and comment on whether a finding of an altered gait is relevant to the etiology of the Veteran's back disorder.  In addition, the examiner must discuss the opinions contained in the November 8, 2005, and February 2010 examination reports, as well as the Veteran's June 1971 statement that he has had trouble with his back since 1959.  All findings, and the reasons and bases therefore, should be set forth in detail.  

4.  Following the above, the RO should readjudicate the Veteran's claim of entitlement to service connection for a back disability, to include as secondary to any service connected disability.  In the event that any benefit sought is not granted, the appellant and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to cooperate by reporting for the examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



